 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 1 of 12 - Page ID # 2243




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

CHRISTOPHER MIDGETT, individually )                    CASE NO.: 8:18-CV-00238
and on behalf of similarly-situated )
persons,                            )
                                    )
                    Plaintiffs,     )            DEFENDANT'S BRIEF IN SUPPORT OF
                                    )              OBJECTIONS TO MAGISTRATE'S
             v.                     )                ORDER AND FINDINGS AND
                                    )             RECOMMENDATION ON PLAINTIFF'S
WERNER ENTERPRISES, INC.,           )            MOTIONS FOR LEAVE TO FILE A THIRD
                                    )              AMENDED COMPLAINT AND FOR
                    Defendant.      )                  CLASS CERTIFICATION
                                    )
                                    )

  I.   INTRODUCTION
       The Magistrate committed reversible error by failing to properly apply the good
cause standard in Fed. R. Civ. P. 16(b) and by granting Plaintiff leave to file a Third
Amended Complaint over one year after the deadline to amend pleadings and without
good cause. In June, 2020, Plaintiff moved to amend his Complaint to add a new claim
under the Nebraska Wage and Hour Act and to eliminate his claim under the Nebraska
Wage Payment and Collection Act. The only reason Plaintiff gave for his belated
amendment was a July, 2018 decision from the Nebraska Supreme Court. However, the
deadline to amend pleadings passed in June, 2019. Accordingly, Plaintiff had over
eleven months after that decision was handed down to amend his Complaint if he saw
fit to do so. The Eighth Circuit has made clear that case law issued before a deadline to
amend pleadings passes cannot provide good cause for extending the deadline.
Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 713-18 (8th Cir. 2008).
       The Magistrate also erred in granting Plaintiff's Motion for Conditional
Certification. Although the Magistrate acknowledged that Plaintiff's claim that he was
misclassified as an independent contractor turns on individualized evidence, the
Magistrate's Order incorrectly states that the individualized nature of Plaintiff's claims
"goes to the merits." The Order also recites an incorrect standard in stating that Plaintiff
demonstrated there "may be" other drivers who share his grievance and wish to join this



                                             1
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 2 of 12 - Page ID # 2244




lawsuit, because Plaintiff bears the burden to offer evidence that other similarly situated
drivers do exist and do wish to join this lawsuit.
 II.   ARGUMENT
       A.     It was error to grant Plaintiff leave to file a Third Amended Complaint
              over one year after the deadline to amend.

       Once a district court has issued a progression order with case deadlines, as in
this case, those deadlines "may be modified only for good cause and with the judge's
consent." Sherman v. Winco Fireworks, Inc., 532 F.3d 709, 715-16 (8th Cir. 2008); see
also e.g., Fed. R. Civ. P. 16(b). Here, Plaintiff bases his proposed amendment on a
July, 2018 decision by the Nebraska Supreme Court. May v. Midnight Dreams, Inc., 300
Neb. 485, 915 N.W.2d 71 (2018). However, a party cannot rely on new case law to
establish good cause for extending the deadline to amend pleadings unless that
case law was issued after the original deadline. Sherman, 532 F.3d at 715-16. The
Mays case was issued eleven months before the June, 2019 deadline to amend
pleadings. (Filing 39, Final Progression Order, ¶2). Accordingly, even if the Mays case
did change or clarify Nebraska law (which Werner disputes), Plaintiff had ample time to
discover that case law and amend his Complaint before the June, 2019 deadline
passed. Plaintiff's failure to investigate the applicable law before the deadline does not
establish good cause, as required by Fed. R. Civ. P. 16(b), for extending that deadline.
       The Eighth Circuit has held that "where there has been "no change in the law,
no newly discovered facts, or any other changed circumstance ... after the
scheduling deadline for amending pleadings," the Court "may conclude that the
moving party has failed to show good cause" to extend the deadline to amend.
Hartis v. Chicago Title Ins. Co., 694 F.3d 935, 947-48 (8th Cir. 2012); see also, e.g.,
Sherman, 532 F.3d at 713-18 (same). In Sherman, for example, the defendant moved
to amend its answer to assert an affirmative defense seventeen months after the
deadline to amend. Id. at 713. The defendant argued good cause existed to extend that
deadline because counsel belatedly determined, based on research conducted in
connection with a summary judgment motion, that preemption was a viable affirmative
defense. Id. at 718. That is exactly what happened here. Plaintiff realized the need for
an amendment after reviewing Defendant's Brief in Opposition to Plaintiff's Motion to

                                              2
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 3 of 12 - Page ID # 2245




Certify the Class. (Filing 76, Plaintiff's Motion for Leave to File Third Amended
Complaint, pp. 1-2). As the Eighth Circuit concluded in Sherman, "[h]ad Winco been
diligent, it would have performed this research at the outset of the litigation, and
at least prior to the deadline" to amend pleadings. 532 F.3d at 718. The Eighth Circuit
further noted there were no changes in the law, newly discovered facts, or other
changed circumstances that occurred after the deadline to amend and made that
defense more viable than it was when the case was filed. Id. As a result, the defendant
failed to show good cause for extending the deadline to amend pleadings and the
Eighth Circuit reversed the district court's order permitting the belated amendment. Id.
      Failure to correctly apply the good cause standard when ruling on a motion to
extend a scheduling order deadline is grounds for appellate reversal and may result in
the appellate court vacating any judgment that is ultimately entered in the case. See
e.g., Petrone v. Werner Enters. Inc., 940 F.3d 425 (8th Cir. 2019) (vacating a judgment
entered for the class after trial of certified claims because the district court abused its
discretion by extending the plaintiffs' expert deadline over the defendant's objection and
without good cause); Sherman, 532 F.3d at 715-18 (remanding for a new trial because
the district court abused its discretion by permitting the defendant to amend its answer
to assert a new affirmative defense long after the deadline to amend passed and
without good cause). The Magistrate's Order is contrary to Sherman. The Order states
that Plaintiff showed good cause to amend over one year after the deadline because
"[u]pon realizing he may have brought his action under the wrong statutory scheme
based on case law decided after this case was filed, Plaintiff sought to remedy that
issue by filing a motion to amend." (Filing 92, Order and Findings and Recommendation
("Order"), p. 4). However, although the Mays decision was published after this case was
filed, Mays was issued eleven months before the June, 2019 deadline to amend
pleadings. Under binding Eighth Circuit law, Plaintiff's failure to investigate and
understand the applicable law before the deadline to amend passed is not good cause
for extending that deadline. Sherman, 532 F.3d at 718. This Court should vacate the
Magistrate's Order and deny Plaintiff's Motion for Leave to Amend.




                                            3
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 4 of 12 - Page ID # 2246




       B.     It was error to conclude the individualized nature of Plaintiff's FLSA
              claim goes to the merits and not to whether the case should be
              conditionally certified.

       The Magistrate recognized that "the determination of whether owner operators
were misclassified would require individualized proof." (Filing 92, Order, p. 6). However,
the Order incorrectly concludes the individualized nature of Plaintiff's claim "goes to the
merits" and "should not be evaluated at the notice stage" of conditional certification.
(Id.). Under Eighth Circuit law, one key inquiry in deciding whether a class should be
certified is "whether the defendant's liability to all plaintiffs may be established with
common evidence." Avritt v. Reliastar Life Ins. Co., 615 F.3d 1023, 1029 (8th Cir. 2010).
In this District and others, that same standard applies in deciding whether conditional
certification is appropriate. See, e.g., Martinez v. Cargill Meat Sols., 265 F.R.D. 490,
497 (D. Neb. 2009) ("If a trial would require individualized determinations to resolve the
claims of each plaintiff, certification as a collective action may be inappropriate.");
Purdham v. Fairfax Cty. Pub. Sch., 629 F. Supp. 2d 544, 549 (E.D. Va. 2009) (denying
conditional certification because class members were paid different amounts and in
different manners, so liability and damages would turn on an individualized analysis);
West v. Border Foods, Inc., No. 05-2525, 2006 U.S. Dist. Lexis 96963, *25-29 (D. Minn.
July 10, 2006) (quotation omitted) (noting claims that require "significant individual
considerations are inappropriate for conditional certification" and denying conditional
certification where the alleged violations occurred "on a manager-by-manager basis and
associate-by-associate    basis   involving   particular   circumstances   and   anecdotal
testimony"); Hinojos v. Home Depot, Inc., No. 2:06-CV-00108, 2006 U.S. Dist. LEXIS
95434, at *7 (D. Nev. Dec. 1, 2006) ("where FLSA claims require significant individual
determinations and considerations, they are inappropriate for conditional certification
under section 216(b)"); Diaz v. Elec. Boutique, No. 04-0840, 2005 WL 2654270, *5
(W.D.N.Y. Oct. 17, 2005) (noting employees are not similarly situated if each claim turns
on evidence unique to that individual); Holt v. Rite Aid Corp., 333 F.Supp.2d 1265, 1271
(M.D. Ala. 2004) (denying conditional certification because the court would have to
inquire into the daily tasks performed by each class member to rule on liability).




                                              4
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 5 of 12 - Page ID # 2247




       Contrary to the Order, the individualized nature of the evidence required to prove
Plaintiff's claims does not go "to the merits" and must be considered by this Court at the
conditional certification stage. Specifically, before conditionally certifying an FLSA
collective action, the Court must make a determination that Plaintiff's claims and those
of the putative collective action members "share common underlying facts and do not
require substantial individualized determinations for each class member." Purdham, 629
F. Supp. 2d at 549. Because the Order incorrectly states that the individualized nature
of Plaintiff's claims "goes to the merits," the Court should decline to adopt the
Magistrate's recommendation regarding conditional certification. As recognized and
acknowledged by the Magistrate, Plaintiff's claim that he was misclassified requires
individualized proof that renders the claim unsuitable for collective action status.
       C.        It was error to certify a collective action without evidence that
                 similarly situated drivers exist and wish to join this lawsuit.

       The Order is also erroneous because Plaintiff did not offer evidence that other
similarly situated owner operators exist and wish to join this lawsuit. A plaintiff seeking
conditional certification under the FLSA must show that other similarly situated workers
exist and desire to opt into the collective action. See, e.g., Martinez v. Cargill Meat
Solutions, 265 F.R.D. 490, 496 (D. Neb. 2009); Parker v. Rowland Express Inc., 492 F.
Supp. 2d 1159, 1164-65 (D. Minn. 2007); Knutson v. Blue Cross & Blue Shield of Minn.,
Civ. no. 08-584, 2008 WL 4371382, *3 (D. Minn. Sept. 23, 2008). Here, Plaintiff did not
identify a single other driver who wishes to join this lawsuit. Plaintiff admitted he has not
spoken with any driver about his claims since he filed his lawsuit and the only Werner
owner operators with whom he has spoken told him they made more money as owner
operators than as company drivers. (Filing 70-1, Page ID # 911 (Plf. Depo. 135:18-
136:19)). Other owner operators identified by Werner confirmed they do not wish to join
the lawsuit and do not want the relief Plaintiff seeks. (Filing 70-3, Page ID # 1005
(Brayman Dec. ¶23); Filing 70-4, Page ID # 1008 (Jackson Dec. ¶20), Filing 70-2, Page
ID # 1002 (Tew Dec. ¶21)). Because Plaintiff did not offer evidence that other similarly
situated drivers wish to join this lawsuit, the Magistrate erred in granting conditional
certification.



                                             5
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 6 of 12 - Page ID # 2248




       Although Plaintiff failed to identify any drivers who wish to join this lawsuit, the
Order states, in discussing that requirement, that "there may be other owner operator
drivers who share the same grievance as Plaintiff … and who may want to opt in to this
action." (Filing 92, Order p. 6). However, that is not the standard. Plaintiff bears the
burden to show that there are other drivers who share his grievance and those
individuals "desire to opt in to the litigation." Parker, 492 F. Supp. 2d at 1164-65
(emphasis added). Plaintiff cannot meet that burden simply by asserting there "may be"
other similarly situated drivers who may join the suit at some later date, "because there
is no guarantee that those persons will actually join the lawsuit." Id. (concluding plaintiffs
could not satisfy their burden to show other similarly situated employees wished to join
the lawsuit merely by offering evidence that other similarly situated employees existed,
without evidence that any of those employees wanted to join the lawsuit, and denying
motion for conditional certification because the plaintiffs did not identify any other
employee who actually wanted to join the lawsuit).
       This case is not like Fontenot v. McNeil Indus., Case No. 17-cv-3113, 2018 U.S.
Dist. Lexis 188141, *3 (D. Neb. Sept. 19, 2018), cited in the Order. In that case, the
plaintiff offered an affidavit in support of class certification, attesting to discussions with
other similarly situated employees who wanted to join the lawsuit and the plaintiff
submitted a consent form from another employee. Id. at *5-*6. By contrast, Plaintiff has
not offered any consent forms from any other drivers. Moreover, Plaintiff admitted he
has not talked to a single other owner operator since he filed this lawsuit and he testified
"it's not my job to go around and talk to other owner operators." (Filing 70-1, Page
ID # 911-912 (Plf. Depo. 136:4-19; 138:9-18)) (emphasis added). On this record,
Plaintiff has failed to meet his burden of showing that other similarly situated drivers
share his grievance and wish to join this lawsuit. For the same reasons, Plaintiff is not
an adequate class representative. See Parker, 492 F. Supp. 2d 1165-65 (D. Minn.
2007); see also e.g., Simmons v. T-Mobile USA, Inc., No. H-06-1820, 2007 U.S. Dist.
LEXIS 5002, 2007 WL 210008, at *9 (S.D. Tex. Jan. 24, 2007) (noting "[o]thers' interest
in joining the litigation is relevant to whether or not to put a defendant employer to the
expense and effort of notice to a conditionally certified class of claimants."); Lance v.
The Scotts Co., No. 04-5270, 2005 U.S. Dist. LEXIS 14949, 2005 WL 1785315, at *9

                                              6
  8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 7 of 12 - Page ID # 2249




(N.D. Ill. July 21, 2005) (denying conditional certification where plaintiff had "failed to
come forward with evidence other than his own hearsay" that others desired to opt in);
Cash v. Conn Appliances, Inc., 2 F. Supp. 2d 884, 897 (E.D. Tex. 1997) ("A showing
that there are other employees of the . . . employer who desire to opt in also must be
made before a case can proceed as a FLSA collective action.").
       Plaintiff's failure to offer evidence of other similarly situated drivers who wish to
join this lawsuit is particularly telling because Plaintiff started driving as a Werner owner
operator in January, 2015, and continued in that role until June, 2019, over one year
after he filed this lawsuit. (Filing 70-1, Page ID #885 (Plf. Depo. 31:19-32:9); Filing 70-
5, Page ID #1011 (Tisinger Dec. ¶14)). "The length of [Plaintiff's] tenure with the
company suggests that he likely knows the identity of several other [Werner owner
operators]" and it should not have been "an insurmountable hurdle for him to contact
those drivers about opting in to this litigation." Parker, 492 F. Supp. 2d at 1166-67
(denying conditional certification because the plaintiff did not offer evidence of any
similarly situated drivers who wished to join the lawsuit, despite having worked at the
company for over five years). Considering Plaintiff had ample opportunity before and
after this lawsuit was filed to find other drivers who wished to join, his failure to offer
evidence of any such drivers significantly calls into question the Magistrate's conclusion
that such drivers "may" exist.
       Not only does the Order recite the wrong standard but the conclusion that there
"may be" other similarly situated drivers who wish to join this case is based on testimony
taken out of context from the deposition of Steve Tisinger, Werner's Senior Director of
Accounting Administration. (Filing 92, Order, p. 6) (citing Filing 66-2). Although Plaintiff
claimed Mr. Tisinger admitted owner operators "regularly" make less than minimum
wage, Mr. Tisinger did not say that. As Mr. Tisinger explained, certain owner operators,
just like any other small business owner, may experience weeks where their deductions
exceed the amount of their net pay. (Compare Filing 66-2, Page ID # 373-734 (Tisinger
Depo. 68:12-16) with Filing 65, Page ID # 272 (Plaintiffs' Memorandum in Support of
Class Certification, p. 4)). That is due to the amount and timing of certain expenses and
deductions. (Filing 66-2, Page ID # 373-734 (Tisinger Depo. 68:12-16); see also id. at
69:1-11). Mr. Tisinger explained this varies by owner operator and some drivers never

                                              7
  8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 8 of 12 - Page ID # 2250




have negative revenue. (Filing 66-2, Page ID #373 (Tisinger Depo. 67:11-14); see also
Filing 70-4, Page ID # 1007 (Jackson Dec. ¶10)). Mr. Tisinger's testimony does not
support the conclusion stated in the Order that other similarly situated drivers "may" exist
and "may" wish to join this lawsuit - far from it.
        Requiring Plaintiff to demonstrate that other drivers share his grievance and wish
to join this lawsuit is important because the record demonstrates Plaintiff brought this
lawsuit due to his own personal dissatisfaction with being a small business owner.
Although Plaintiff claims he was unable to make a profit in Werner's owner operator
program, the only other owner operators with whom Plaintiff spoke told him they made
more money as owner operators. (Filing 70-1, Page ID # 911 (Plf. Depo. 135:18-
136:19)). Similarly, the owner operators identified by Werner confirmed they were very
profitable. (Filing 70-3, Page ID # 1005 (Brayman Dec. ¶23); Filing 70-4, Page ID # 1008
(Jackson Dec. ¶20), Filing 70-2, Page ID # 1002 (Tew Dec. ¶21)). A review of the
evidence submitted by the parties confirms Plaintiff's experience in the owner operator
program is due to his own poor business decisions. For example, because Plaintiff
refused to drive in certain areas of the country and refused to haul certain loads, he got
fewer loads than owner operators who did not restrict the loads they were willing to
accept. (Filing 66-3, Page ID # 427 (Dittberner Depo. 77:21-78:3)). Plaintiff also failed to
perform preventative maintenance on his truck and had to borrow money from Werner
on several occasions to pay for repairs, whereas other owner operators performed
preventative maintenance and never borrowed money for repairs. (Filing 70-1, Page ID
#952, 955 (Ex. 4 and 5 to Plf. Depo., WRN-Midgett 00000019-00000024); Filing 70-2,
Page ID #999 (Tew Dec. ¶9); Filing 70-4, Page ID # 1007 (Jackson Dec. ¶7)). Plaintiff
also did not do anything to manage his fuel costs when he first became an owner
operator. (Filing 70-1, Page ID #888, 901 (Plf. Depo. 45:13-21, 94:2-9)). By contrast,
other drivers managed their fuel expenses by carefully planning trips, driving out of route
to find cheaper fuel, monitoring their speed, purchasing more aerodynamic trucks, and
fueling in states with cheaper fuel. (Filing 70-2, Page ID # 998, 1000 (Tew Dec. ¶¶4, 14);
Filing 70-4, Page ID #1006-07 (Jackson Dec. ¶¶4, 11)). The fact that Plaintiff is
dissatisfied with his experience in the owner operator program does not establish that
any other driver shares his grievance or wishes to join this lawsuit.

                                                8
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 9 of 12 - Page ID # 2251




       Because Plaintiff did not offer evidence that any other similarly situated drivers
wish to join this lawsuit, and because the record conclusively demonstrates that other
owner operators do not share Plaintiff's grievance and he is not an appropriate class
representative, the Court should reject the Magistrate's recommendation regarding
conditional certification
       D.     The Order conflicts with rulings by other courts on motions to certify
              similar claims.

       Contrary    to   the   Order,   "[c]ourts   typically deny   …   certification   in
[misclassification] cases, because the proof necessary to determine whether the
putative plaintiffs are employees or independent contractors cannot generally be
applied to the class as a whole." Blair v. Transam Trucking, Inc., 309 F. Supp. 3d 977,
1003 n. 182 (D. Kansas, 2018) (emphasis added) (citing Pena v. Handy Wash, Inc.,
2015 U.S. Dist. LEXIS 180653 (S.D. Fla. 2015); Carrera v. UPS Supply Chain
Solutions, Inc. 2012 U.S. Dist. LEXIS 192917 (S.D. Fla. 2012); Andel v. Patterson-UTI
Drilling Co., 280 F.R.D. 287, 290 (S.D. Tex. 2012); Demauro v. The Limo, Inc., 2011
U.S. Dist. LEXIS 1229 (M.D. Fla., 2011)); see also e.g., Harris v. Express Courier, Int'l
Inc., 2017 U.S. Dist. LEXIS, 192363, *20-21 (W.D. Ark. Nov. 21, 2017) (the degree of
control and the opportunity for profit and loss cannot be decided on a class-wide basis);
Casias v. Distrib. Mgmt. Corp., Case No. 11-00874, 2014 U.S. Dist. Corp., 197250, *51
(D. N.M. March 31, 2014) (individualized evidence of each potential class member's
experience on the questions of control, supervision, wait time, and back-up drivers will
predominate); Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010) (a blanket exemption
policy is not, standing alone, determinative of classification issues, which require
individual factual analysis to resolve); Washington v. Joe's Crab Shack, 271 F.R.D. 629
(N.D. Cal. 2010) (collecting cases) (rejecting a claim that wage-and-hour cases are
routinely certified because "there is no rule that requires that wage-and-hour claims be
certified for class treatment regardless of the evidence submitted in support of the
motion for certification"). These cases were not addressed in the Order.




                                              9
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 10 of 12 - Page ID # 2252




       E.      The parties agree the Magistrate's recommended definition of the
               FLSA class is overbroad and incorrect.

       Werner also objects to the proposed definition of the FLSA class set forth in the
Order. The Order recommends conditional certification of a class of "[a]ll current and
former drivers classified as independent contractors who transported Defendant's
truckload shipments using trucks they owned or leased within three (3) years of the
commencement of this action." (Filing 92, p. 9, ¶2). However, the parties agree that
class definition is overly broad and the class Plaintiff sought to certify was actually more
limited in scope.
       Plaintiff initially sought to represent a putative class of owner operators who
purchased a truck from Werner. (Filing 1, Complaint, ¶38). On November 12, 2019,
Plaintiff moved to amend his Complaint to expand the class definition to add: (a) drivers
who leased a truck from Werner; and (b) drivers who leased or purchased a truck
from any person or entity other than Werner (collectively, the "Expanded Class"). (See
Filing 54). After Plaintiff moved to expand the class definition, the parties agreed the
class period for the Expanded Class looks back from November 12, 2019, the date
Plaintiff filed his Motion for Leave to Amend the Complaint. Plaintiff also acknowledged
the class period for all class members should end on May 1, 2019, the date on which an
exclusivity requirement contained in the former Contractor Operating Agreement ended.
(Filing 77, Plaintiff's Reply Brief in Support of Motion for Class Certification, pp. 12-13).
       The parties' counsel have conferred regarding the appropriate class definition.
The parties agree the FLSA class definition should be corrected to include only:
       a. All current and former drivers classified as independent contractors who
            transported Werner's truckload shipments any time between May 30, 2015,
            and May 30, 2019, using trucks they purchased from Werner; and
       b. All current and former drivers classified as independent contractors who
            transported Werner's truckload shipments any time between November 12,
            2016, through May 30, 2019, using trucks they leased from Werner or leased
            or purchased from a person or entity other than Werner.
Plaintiff's counsel have represented to Werner's counsel that they will be submitting a
revised Notice to the Magistrate today, with this corrected class definition. Accordingly,

                                              10
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 11 of 12 - Page ID # 2253




Werner submits that the proposed class definition set forth in the Order is overly broad
and, to the extent any FLSA class is certified, the class definition should be corrected as
set forth herein.
III.   CONCLUSION
       For the foregoing reasons, Werner respectfully requests an Order from this Court
as follows:
       i) vacating the Magistrate's Order granting Plaintiff's Motion for Leave to File a
Third Amended Complaint and denying Plaintiff's Motion for Leave to Amend; and
       ii) declining to adopt the Magistrate's order conditionally certifying Plaintiff's FLSA
claim and denying Plaintiff's Motion for Conditional Certification.

                                                  WERNER ENTERPRISES INC.,
                                                  Defendant.


                                           By:    /s/ Elizabeth A. Culhane
                                                  Joseph E. Jones, #15970
                                                  Elizabeth A. Culhane, #23632
                                                  Sally L. McGill, #24790
                                                  FRASER STRYKER PC LLO
                                                  500 Energy Plaza
                                                  409 South 17th Street
                                                  Omaha, NE 68102-2663
                                                  Telephone: (402) 341-6000
                                                  Facsimile: (402) 341-8290
                                                  jjones@fraserstryker.com
                                                  eculhane@fraserstryker.com
                                                  smcgill@fraserstryker.com
                                                  ATTORNEYS FOR DEFENDANT




                                             11
 8:18-cv-00238-JFB-SMB Doc # 97 Filed: 10/27/20 Page 12 of 12 - Page ID # 2254




                             CERTIFICATE OF COMPLIANCE

        The undersigned certifies that this brief complies with the word limit set forth in
NECIVR 7.1(d)(1)(A) and contains 4,113 words and that the word-count function of
Microsoft Word was applied to include all text, including the caption, headings,
footnotes, and quotations.
                                                  /s/ Elizabeth A. Culhane


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing
was electronically filed with the Clerk of the Court for the United States District Court for
the District Court of Nebraska using the CM/ECF system on this 27th day of October,
2020, which system sent notification of such filing to all parties' counsel of record.



                                                  /s/ Elizabeth A. Culhane

2443463v7




                                             12
